FILED
                             NOT FOR PUBLICATION                            NOV 22 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



BRENDA K. BEAL,                                  No. 09-55135

               Plaintiff - Appellant,            D.C. No. 2:05-cv-01278-AHM-
                                                 AJW
  v.

UNITED STATES OF AMERICA,                        MEMORANDUM *

               Defendant - Appellee.



                    Appeal from the United States District Court
                        for the Central District of California
                     A. Howard Matz, District Judge, Presiding

                           Submitted November 16, 2010 **

Before:        TASHIMA, BERZON, and CLIFTON, Circuit Judges.

       Brenda K. Beal appeals pro se from the district court’s judgment awarding

her damages on her claim under the Federal Tort Claims Act (“FTCA”). We have

jurisdiction pursuant to 28 U.S.C. § 1291. We review for clear error the district




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
court’s damages determination. Shaw v. United States, 741 F.2d 1202, 1205 (9th

Cir. 1984). We affirm.

      The district court did not clearly err in its calculation of damages because its

award of $35,000 was not so disproportionate to the evidence as to shock the

conscience. See Yako v. United States, 891 F.2d 738, 745 (9th Cir. 1989) (looking

to relevant state’s case law in reviewing an award of damages); Johnson v.

Stanhiser, 72 Cal. App. 4th 357, 361 (1999) (appellate court may interfere with

trier of fact’s damages determination “only where the sum awarded is so

disproportionate to the evidence as to suggest that the verdict was the result of

passion, prejudice, or corruption, or where the award is so out of proportion to the

evidence that it shocks the conscience”).

      Beal’s remaining contentions are unpersuasive.

      AFFIRMED.




                                            2                                   09-55135